Case 2:18-cv-08048-SVW-JC Document 113 Filed 11/18/19 Page 1 of 2 Page ID #:4223



   1   L. LIN WOOD, P.C.
   2   L. Lin Wood (admitted pro hac vice)
       lwood@linwoodlaw.com
   3   Nicole J. Wade (admitted pro hac vice)
   4   nwade@linwoodlaw.com
       Jonathan D. Grunberg (admitted pro hac vice)
   5   jgrunberg@linwoodlaw.com
   6   G. Taylor Wilson (admitted pro hac vice)
       twilson@linwoodlaw.com
   7   1180 West Peachtree Street, Ste. 2040
   8   Atlanta, Georgia 30309
       404-891-1402; 404-506-9111 (fax)
   9

  10   WEISBART SPRINGER HAYES, LLP                  CHATHAM LAW GROUP
       Matt C. Wood (admitted pro hac vice)          Robert Christopher Chatham
  11   mwood@wshllp.com                              chris@chathamfirm.com
  12   212 Lavaca Street, Ste. 200                   CA State Bar No. 240972
       Austin, TX 78701                              3109 W. Temple St.
  13   512-652-5780                                  Los Angeles, CA 90026
  14   512-682-2074 (fax)                            213-277-1800
  15   Attorneys for Plaintiff Vernon Unsworth
  16
                           UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18
       VERNON UNSWORTH,                              Case No. 2:18-cv-08048-SVW (JC)
  19

  20         Plaintiff,
                                                     NOTICE OF LODGING OF
  21
       v.                                            JOINT PRETRIAL
  22                                                 CONFERENCE ORDER
       ELON MUSK,
  23
                                                     Pretrial Conference: Nov. 25, 2019
  24         Defendant.                              Trial Date:          Dec. 3, 2019
  25

  26
  27

  28



                                                 0
Case 2:18-cv-08048-SVW-JC Document 113 Filed 11/18/19 Page 2 of 2 Page ID #:4224



   1         PLEASE TAKE NOTICE that Plaintiff Vernon Unsworth hereby lodges the
   2   parties’ Joint Pretrial Conference Order with the Court.
   3         Dated: November 18, 2019         L. LIN WOOD, P.C.
   4
                                              By: /s/L. Lin Wood
                                              L. Lin Wood
   5                                          Attorneys for Plaintiff Vernon Unsworth
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28



                                                 1
